DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Panferov (Pub No.: 2015/0278593) in view of Nagy et al (NPL titled: Document style census for OCR).
 	As to independent claim 1, Panferov discloses a device (system for creating structure description for image of documents with fixed structure – see [p][0002]), comprising: one or more memory devices (computer readable medium – see [p][0111]); and one or more processors (processor of general purpose computer – see [p][0110]), communicatively connected to the one or more memory devices (see [p][0110]), to: identify a plurality of edges depicted in image data (scan and digitized a document – see [p][0036]); identify, based on the plurality of edges, a segment of interest within the image data (“recognized key words become reference objects or anchors, which are then used to identify spatial location(s) of fields in the image of the document with fixed structure” – see [p][0037]); crop the segment of interest to obtain a portion of the image data (see [p][0042]); perform optical character recognition on the portion of the image data via one or more optical character recognition models to generate a result based on the optical character recognition (segment identified above are recognized by OCR/ICR – see [p][0066]); however, Panferov does not expressing retrain, based on the image data and a result of the optical character recognition, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest.
 Nagy discloses a method of processing a document including retrain, based on the image data and a result of the optical character recognition, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest (see section 4, [p][012] – where an OCR is retrained). Panferov & Nagy are combinable because they are directed to processing data captured from documents. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered of teaching of Nagy as a modification to the teaching of Panferov.
The suggestion/motivation for doing so would have to assign labels using a classifier, then retrain the classifier, then use the retrained classifier to OCR the previously OCR set (see section 4, [p][012]).
Therefore, it would have been obvious to combine Nagy with Panferov to obtain the invention as specified in claim 1.

 	As to claim 2, Panferov teaches the device, wherein the plurality of edges correspond to one or more boxes or lines for text in a form associated with the image data (see [p][0041][0050]).

 	As to claim 3, Panferov teaches the device, wherein the segment of interest is defined by a rectangular shape formed by the plurality of edges (see Fig 6).

 	As to claim 4, Panferov teaches the device, wherein the image data depicts one or more of: an image of a form (photographing documents – see [p][0004]), an image of a word processing document, a portable document format (PDF) image, or a screen capture of a web page.

 	As to claim 5, Panferov teaches the device, wherein the one or more processors are further to: discard portions of the image data that do not represent the segment of interest (note that the background region is discarded and only 422 is processed – see Fig 4B and [p][0042]).

 	As to claim 6, Panferov teaches the device, wherein the one or more processors are further to: obtain information identifying expected text within the segment of interest (“The format for some fields may be known to the system (determined in advance). As a result, the data may be automatically changed to a more general expression “yyyy-mm-dd”. Surnames and first names may be processed in similar way” – see [p][0069]); and provide the information identifying the expected text to the one or more optical character recognition models (once all the data has been extracted, it’s stored and for an OCR engine – see [p][0076]).

 	As to independent claim 8, this claim differs from claim 1, only that claim 1 is device while claim 8 is non-transitory computer-readable medium with the claims elements storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors are additively recited 
 	The combination of Panferov and Nagy as a whole discloses non-transitory computer-readable medium (computer readable medium – see [p][0111] of Panferov) storing a set of instructions (see [p][0111] of Panferov), the set of instructions comprising: one or more instructions that (see [p][0111] of Panferov), when executed by one or more processors (processor of general purpose computer – see [p][0110] of Panferov). Therefore combining Panferov and Nagy would meet the claim limitations for the same reasons as previously discussed in claim 1.
 
 	Claims 9-13 are rejected for the same reasons as set forth in the rejection of the claims 2-6 are device claims 3-6 for the non-transitory computer-readable medium claimed in claims 9-13.

 	Claims 15-19 are rejected for the same reasons as set forth in the rejection of the claims 1-5 are device claims 1-6 for the method claimed in claims 15-19.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panferov (Pub No.: 2015/0278593) in view of Nagy et al (NPL titled: Document style census for OCR) as applied to claims 1, 8, and 15 further in view of Wexler et al (Pub No.: 2014/0267647). 
 	As to claim 7, the combination of Panferov  and Nagy as a whole does not expressly disclose the device wherein the one or more processors, when performing the optical character recognition, are to: combine a plurality of respective results of the one or more optical character recognition models to determine the result of the optical character recognition.
 	Wexler discloses a system for recognizing text including when performing the optical character recognition, are to: combine a plurality of respective results of the one or more optical character recognition models to determine the result of the optical character recognition (see abstract - where first and second regions are processed and then combined)
 Panferov, Wexler  & Nagy are combinable because they are directed to processing data captured from documents. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered of teaching of Wexler a modification to the teaching of Panferov as modified by Nagy.
The suggestion/motivation for doing so would have to receive a first image of a first perspective of text on the curved surface, receive a second image of a second perspective of the text on the curved surface, perform optical character recognition on at least parts of each of the first image and the second image, combine results of the optical character recognition (see abstract).
Therefore, it would have been obvious to Wexler combine with Panferov as modified by Nagy to obtain the invention as specified in claim 7.

Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 7, as claim 7 is device claim for computer readable medium claimed in claim 14.  

 Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 7, as claim 7 is device claim for method claimed in claim 20.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 8 and 15 of U.S. Patent No. 10,943,106 (herein referred to as Patent’106). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’106 discloses determine one or more optical character recognition models to perform optical character recognition on the portion of the image data, the one or more optical character recognition models being determined based upon a type of segment of the portion of the image data not required by the instant claims. 
Instant Claims
US Patent No.: 10,943,106
1. A device, comprising:
A device, comprising:


one or more memory devices;
one or more memory devices;
and one or more processors, communicatively connected to the one or more memory devices, to:
and one or more processors, communicatively connected to the one or more memory devices, to:
identify a plurality of edges depicted in image data;
receive image data representing a document, the document including: text, and a plurality of edges within the document;
identify, based on the plurality of edges, a segment of interest within the image data;
identify, based on the plurality of edges, a segment of interest within the image data;
crop the segment of interest to obtain a portion of the image data;
crop the segment of interest to obtain a portion of the image data, the segment of interest being defined by one or more edges, of the plurality of edges, forming a rectangular shape;
perform optical character recognition on the portion of the image data via one or more optical character recognition models to generate a result based on the optical character recognition;
determine one or more optical character recognition models to perform optical character recognition on the portion of the image data, the one or more optical character recognition models being determined based upon a type of segment of the portion of the image data; perform optical character recognition on the portion of the image data via the one or more optical character recognition models, the optical character recognition producing recognized text; obtain, based on the recognized text, validation data, the validation data including verification text; 
and retrain, based on the image data and a result of the optical character recognition, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest.
and perform an action based on a result of the determination of whether the recognized text is verified, the action including retraining, based on the image data and the result, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest.



Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 9 and 16 of U.S. Patent No. 10,095,925 (herein referred to as Patent’925). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’925 teaches determine one or more optical character recognition models to perform optical character recognition on the portion of the image data, the one or more optical character recognition models being determined based upon a type of segment of the portion of the image data not required by the instant claims.

Instant Claims
US Patent No.: 10,095,925
1. A device, comprising:
A device, comprising:
one or more memory devices;
one or more memory devices;,
and one or more processors, communicatively connected to the one or more memory devices, to:
and one or more processors, communicatively connected to the one or more memory devices
identify a plurality of edges depicted in image data;
receive image data representing a document, the document including: text, and a plurality of edges within the document;

identify, based on the plurality of edges, a segment of interest within the image data;
identify, based on the plurality of edges, a segment of interest within the image data; 

crop the segment of interest to obtain a portion of the image data;
crop the segment of interest to obtain a portion of the image data, the segment of interest being defined by one or more edges, of the plurality of edges, forming a rectangular shape;
perform optical character recognition on the portion of the image data via one or more optical character recognition models to generate a result based on the optical character recognition;
determine one or more optical character recognition models to perform optical character recognition on the portion of the image data, the one or more optical character recognition models being determined based upon a type of segment of the portion of the image data; perform optical character recognition on the portion of the image data via the one or more optical character recognition models, the optical character recognition producing recognized text; obtain, based on the recognized text, validation data, the validation data including verification text; 

and retrain, based on the image data and a result of the optical character recognition, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest.
determine whether the recognized text is verified based on the verification text; and perform an action based on a result of the determination of whether the recognized text is verified, the action including retraining, based on the image data and the result, the one or more optical character recognition models to recognize text included in another segment of interest that is similar to the segment of interest

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Mejian et al (Pub No.: 20060048242) discloses Methods And Apparatus For Processing Electronic Checks.
.   	Chen (Pub No.: 20070017922) discloses Credit Card Verification Enhancement System.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 25, 2022